Citation Nr: 0821041	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain 
with degenerative disc disease, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to March 
1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in July 2005.  

The case was remanded by the Board in November 2005.  


FINDINGS OF FACT

1.	Prior to September 2003, the veteran's service-connected 
low back disorder was primarily manifested by range of motion 
limited by pain, with forward flexion to 80 degrees; backward 
extension to 30 degrees; lateral flexion to 30 degrees, 
bilaterally; and rotation to 30 degrees, bilaterally.  

2.	Subsequent to September 2003, the veteran's service-
connected low back disorder was primarily manifested by pain 
and active range of motions of forward flexion to 65 degrees, 
backward extension to 20 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 14 degrees, left lateral 
rotation to 55 degrees and right lateral rotation to 40 
degrees.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Codes 5295 (2001).  

2.	The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Code 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2003, December 2003, and March 
2005 the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  

Regarding the Dingess notice requirements, the RO has not 
provided the veteran information as to the assignment of 
effective dates; however, as the decision herein denies the 
claim, no effective date is to be, assigned; thus, there is 
no possibility of prejudice to the veteran under the 
requirements of Dingess.  Regarding the Vazquez-Flores notice 
requirements, to the extent that these requirements apply to 
the claims for an increased rating for the veteran's low back 
disorder, the RO, in its March 2005 letter, listed examples 
of the type of types of medical and lay evidence that the are 
relevant to establishing entitlement to increased 
compensation.  To the extent that the RO did not otherwise 
comply with the Vazquez-Flores notice requirements, the 
veteran's statements, including statements made during his 
compensation examination in April 2005 and his testimony at 
his hearing on appeal in July 2005 contain extensive 
discussion as to the impact of the worsening of his 
disability on his employment and daily life, and why ratings 
higher than those assigned under VA's rating schedule were 
warranted.  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disorder warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran is claiming an increased evaluation for his low 
back disorder that arises from a rating decision dated in May 
2003, which increased the veteran's evaluation to 20 percent, 
effective in February 2003.  The regulations for the 
evaluation of disabilities of the spine were amended, 
effective in September 2002 and again in September 2003.  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.  

Regulations effective prior to September 2002, which deal 
specifically with intervertebral disc syndrome do not apply 
to the veteran's case, which dates from the effective date of 
the award in February 2003.  In September 2002, the criteria 
for an evaluation of evaluation of intervertebral disc 
syndrome were amended.  The changes were initial placed under 
38 C.F.R. § 4.71a, Code 5293.  In September 2003, these 
changes were incorporated into new diagnostic code 5243, 
without essential alteration.  They are as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
								60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................................	
		40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.....................................................	
		20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................	
		10

Prior to September 2003, for slight limitation of motion of 
the lumbar spine, a 10 percent rating is warranted.  A 20 
percent rating is warranted for moderate limitation of motion.  
A 40 percent rating is warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292 (2001).  

Prior to September 2003, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, warrants a 
20 percent rating.  Severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Code 5295 (2001).  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

The award of 20 percent made in the May 2003 rating action, 
was primarily based upon a VA compensation examination dated 
in March 2003.  At that time it was reported that the veteran 
had injured his back while lifting in the military and that in 
recent years, he has had more problems due to low back pain 
and discomfort.  He took medication for his back pain, but had 
not had surgery.  The pain was confined to the lower back and 
was aggravated by movements such as bending.  On examination, 
the curvature of the lumbar spine showed some straightening of 
the lumbar lordosis.  Range of motion of the back was limited 
by pain.  Forward flexion was to 80 degrees; backward 
extension was to 30 degrees; lateral flexion was to 30 
degrees, bilaterally; and rotation was to 30 degrees, 
bilaterally.  There were no neurological deficits noted in the 
lower extremities.  The pertinent diagnosis was residuals of 
lumbar strain.  

The March 2003 compensation examination does not show that 
the veteran has incapacitating episodes due to intervertebral 
disc disease.  Therefore, the only path to a 40 percent 
evaluation under the criteria in effect prior to September 
2003 is by demonstration of severe limitation of motion or 
severe lumbosacral strain.  The examination report does not 
show disability productive of this level of impairment.  
While there is some limitation of motion due to pain, this is 
not shown to be to a significant degree.  The forward flexion 
to 80 degrees is not marked and is, in fact, close to a 
normal range.  It is without muscle spasm or listing of the 
spine.  Under these circumstances, a rating in excess of the 
20 percent rating that was awarded is not warranted.  

Records of private treatment show that the veteran sustained 
work related injuries of his low back in 2002 and 2004.  He 
was afforded a compensation examination in April 2005 at 
which time he stated that he continued to experience pain in 
the lower back area, with radiation of the pain into the 
buttocks and down both legs.  (It is noted that by rating 
decision in July 2005, the veteran was awarded a separate 10 
percent evaluation for lower extremity radiculopathy as 
provided in the regulations for evaluation of lumbar 
disorders that became effective in September 2003.  The 
veteran has not appealed this rating and it is not part of 
the current appeal.)  The pain was present approximately 
three to four times per week and lasted several hours.  He 
reported problems with stiffness and weakness in the back.  
He stated that he was taking medication for his back pain, 
but did not recall the name of the medications.  These 
provided a slight decrease in his pain, which was described 
as continuous and at a level of 8-9 on a scale of 0-10.  This 
increased to a level of 10 with any activities.  He did not 
report any bladder or bowel functional impairment.  He 
occasionally utilized a cane, but did not bring it to the 
examination.  He was not able to walk more than 25 or 30 
feet, but did not report unsteadiness or falls.  He had also 
not had any surgical interventions.  

At the time of the April 2005 examination, the veteran stated 
that he had worked until February 2005, but was now unable to 
work due to pain in the spine.  He stated that he was now 
unable to perform yard work or home repairs, but could 
accomplish some light housekeeping.  He reported that he was 
only comfortable when he was lying down.  He reported severe 
immediate increase in pain when sitting and stated that he 
could only drive for 15 to 20 minutes.  He had been treated 
twice with epidural injections and reported that he had a 
decrease in pain, but for less than 24 hours.  He did get 
some relief from pain with the application of heat.  On 
physical examination, inspection of the lumbosacral spine 
area showed a lordotic type curvature when the veteran was 
standing and a normal spine curvature with sitting.  There 
was no wasting of limbs of the lower extremities.  Posture 
was erect.  Gait was extremely stiff, but steady.  There was 
symmetry in appearance with rest and motion of the 
musculature of the back.  Range of motion of the 
thoracolumbar spine showed forward flexion to 48 degrees, 
backward extension to 22 degrees, right lateral flexion  to 
10 degrees, left lateral flexion to 14 degrees, right 
rotation to 18 degrees and left rotation to 7 degrees.  The 
veteran reported pain at level 7 on a scale from 0 to 10 with 
all ranges of motion.  With repetitive range of motion, the 
veteran's pain level increased to 8.  There was objective 
evidence of pain demonstrated with increased muscle spasms 
and costovertebral tenderness present with range of motion 
and gate testing.  Repetitive motion caused increased pain.  
There were no fixed postural abnormalities of the lumbosacral 
area or musculature of the back.  

Neurologically, the veteran experienced severe pain with 
lying flat on the examination table.  Straight leg raises 
were positive bilaterally at less than 20 degrees.  Patellar 
and Achilles deep tendon reflexes could not be elicited.  
There was a slight decrease in perception to vibratory 
stimuli in the right lower extremity in the L4-L5 
distribution and in the sacral area in the L1 distribution.  
Motor strength testing showed decrease in the right lower 
extremity described as 4/5.  Dorsiflexion and plantar flexion 
of the foot was also decreased at 4/5.  Motor strength was 
5/5 in the left lower extremity and on flexion and extension 
of the left foot.  There was clonus movement elicited 
bilaterally.  The veteran attempted heel and toe gait 
testing, but was uncoordinated on study and he reported 
increased pain with these movements.  An MRI study reportedly 
showed asymmetrical right sided degenerative disc disease 
resulting in the mid right side neuroforaminal narrowing at 
L3-L4 and L4-L5 as well as right paracentral annular tear at 
L3-L4 and early facet osteoarthritis from L3 to L5.  The 
diagnoses were chronic lumbar strain and residuals of 
degenerative disc disease with nerve root irritation and 
radiculopathy and neuropathy symptoms.  

Following the hearing before the undersigned in July 2005, 
the veteran's case was referred for an examination to 
determine, if possible, the extent to which the veteran's 
2002 and 2004 injuries contributed to his service-connected 
low back disorder.  An examination for this purpose was 
conducted by VA in March 2007.  At that time, an extensive 
evaluation, including a detailed review of the veteran's 
medical records and examination was performed.  On physical 
examination, the veteran was found to be 6 feet 1 inch tall, 
weighing 341 pounds.  The body mass index was 46, which was 
consistent with extreme obesity.  The veteran had a slow 
antalgic gait, but did not have a limp favoring either side.  
He wore a brace that could be seen through his clothing.  His 
posture was erect.  His back had a normal curvature.  He was 
noted to have tenderness to palpation of the cervical, 
thoracic and lumbar regions.  Paraspinous musculature of the 
lumbar region was noted to be tight, suggestive of a spasm in 
the lower lumbar region at the level of L3 through L5.  The 
veteran had wincing and significant facial grimacing with the 
examiner palpating these areas.  

Active range of motion was forward flexion to 65 degrees, 
backward extension to 20 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 14 degrees, left lateral 
rotation to 55 degrees and right lateral rotation to 40 
degrees.  After repetitive activities, the veteran was able 
to flex forward to 80 degrees and there was no loss of 
motion.  Extension was to 24 degrees and there was a 1 degree 
loss of motion.  Right lateral flexion was to 19 degrees, 
with a 1 degree loss of motion and left lateral flexion was 
to 18 degrees with no loss of motion.  Right lateral rotation 
was to 42 degrees, with a 1 degree loss of motion and left 
lateral rotation was to 45 degrees, with no loss of motion.  
The veteran indicated that he was limited by fatigability and 
that movement for the range of motion took his breath away.  
He did not exhibit any weakness or incoordination.  Straight 
leg raising was to 40 degrees, bilaterally.  He was able to 
ambulate on his toes and heels, however he had some 
difficulty ambulating with tandem.  Deep tendon reflexes were 
1+ throughout in the upper and lower extremities.  Babinski 
sign was negative as was Romberg sign.  Sensation was 
decreased in a patch distribution on the plantar surfaces of 
the feet, but was otherwise intact.  The diagnoses were 
chronic lumbar strain, residuals degenerative disc disease 
primarily involving L4-L5; post Workers' compensation injury 
in 2002, related to thoracic spine muscle  strain; post 
Workers' Compensation claim in 2004, involving degenerative 
disc disease of the cervical spine and an exacerbation of his 
military-related degenerative disc disease of the lumbar 
spine; lumbar radiculopathy of the lower lumbar and S1 levels 
and mild peripheral neuropathy secondary to Type II Diabetes 
Mellitus.  

The examiner stated that the veteran's current symptoms of 
sharp, lower back pain that radiated from the lower back to 
the buttocks and down both legs could be attributed to both 
his service-connected lumbar strain, with residual 
degenerative disc disease and his non-service-connected post 
workmen's compensation injury in 2004.  The 2002 injury was 
not found to have any significant residual disability.  The 
examiner stated that it was difficult to distinguish between 
the symptoms that came from the service-connected and non-
service-connected causes.  In essence all of these involved 
disc levels that can be characterized as a "sharp, lower 
back pain."  The veteran had confirmed lumbar radiculopathy 
due to his service-connected and non-service-connected 
injuries as confirmed by electrodiagnostic testing.  This 
encompassed the levels from L3 to L5 and the examiner stated 
that this testing confirmed that the service-connected 
condition was at least as likely as not the definitive cause 
of the lumbar radiculopathy, since it accounted for two disc 
levels of the problem.  The attacks, by the veteran's 
history, were severe and recurrent with some intermittent, 
temporary relief.  There was no evidence of complete or 
incomplete paralysis of any particular nerve, but the overall 
impairment due to any intervertebral disc condition was 
characterized as severe.  The non-service-connected injury 
was deemed to have resulted in pain at the L-3 level, but it 
was difficult to select which lumbar level caused the primary 
problem as it appeared that all, collectively had caused the 
veteran's symptoms.  The veteran did deny having any 
incapacitating episodes of back pain due to his back pain 
during the last 12 months.  Based upon the historical 
information and clinical examination, it was the examiner's 
opinion that the veteran's objective medical findings 
supported the claims of severe back pain and radiculopathy.  
Since two of the three disc levels involved were related to 
the veteran's service-connected lumbar degenerative disc 
disease, it would appear reasonable to give the veteran the 
benefit of the doubt and say that 66.6 percent of his 
problems were attributed to his service connected problems 
and 33.3 percent attributable to his non-service-connected L-
3 injury.  

The veteran's low back is disabled as a result of service-
connected and non-service-connected injuries.  The extensive 
VA examination afforded in March 2007 found it reasonable to 
attribute two-thirds of the veteran's disability to the 
service-connected injury and one-third to the non-service-
connected injury.  During the same examination report, 
however, the examiner stated that the service-connected 
disorder was at least as likely as not the definitive cause 
of the veteran's lumbar radiculopathy.  If it is impossible 
to separate the effects of the service-connected disability 
and the non-service-connected disabilities, reasonable doubt 
must be resolved in the veteran's favor and the symptoms in 
question must be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  As such, the Board will not attempt to separate the 
veteran's symptoms and will evaluate the low back disorder as 
if all disability may be attributed to the service-connected 
disorder.  

For the veteran to be entitled to a rating in excess of his 
currently assigned 20 percent evaluation, he would have to 
demonstrate forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The evidence of record does not 
demonstrate limitation to this extent.  In April 2005, the 
veteran was able to flex forward to 48 degrees and in March 
2007 he was able to flex to 65 degrees.  Repetitive movement 
testing in 2007 actually showed that the veteran's range of 
motion improved.  Thus, there is no basis for a rating in 
excess of 20 percent on the basis of functional impairment.  
See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  


ORDER

An increased rating for chronic lumbar strain with 
degenerative disc disease, currently rated 20 percent 
disabling, is denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


